MaNly, J.
¥e concur with the court below in awarding a judgment of nonsuit.
The reversion in the parcel of land devised to the wife for life was a part of the testators’ estate undisposed of specifically, and which fell therefore into the residue.
*209This the executor is required to sell and divide among the heirs, so as-to equalize shares. It must'be converted into-cash, and applied as the will directs; in other words, the will must be fully executed, before the sum secured by the covenant, can be ascertained or considered due. The action was therefore prematui e.
The judgment of nonsuit is affirmed.